 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                     UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15   IN RE: FORD MOTOR CO. DPS6                  CASE NO: 2:18:-ML-02814-AB-
16   POWERSHIFT TRANSMISSION                     FFM
     PRODUCTS LIABILITY
17   LITIGATION
18   ________________________________
     THIS DOCUMENT RELATES                       ORDER GRANTING JOINT
19   ONLY TO:                                    STIPULATION AND ORDER FOR
20                                               DISMISSAL WITH PREJUDICE
21   Devin Sherman Jones and Ann Elliott         Honorable Judge Andre Birotte Jr.,
22   Sherman v. Ford Motor Company,
     et. al., 2:18-cv-08026-AB-FFM
23
24
25
26
27
28
                                           -1-
           [PROPOSED ORDER] GRANTING JOINT STIPULATION FOR DISMISSAL
